PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/156,066
Filing Date: 10 Oct 2018
Appellant(s): Cochran et al.



__________________
Angela K. Haughey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 3/15/2021 have been fully considered but they are not persuasive.
	Appellant argues that the examples in Hoffman fail to meet the limitation of from about 0 to about 1% inorganic salt based on the Declaration filed 6/30/2020 (hereafter the Song Declaration).  However, this is not found to be persuasive as the essential ingredients taught by Hoffmann et al. (i.e. anionic surfactants, amphoteric surfactants, a cationic polymer, and an aqueous carrier that is substantially free of alkyl sulphate and alkyl ether sulphate surfactants) in the rejection of record do not have such salts disclosed to be present.  
Further, while Appellant argues that cocamidoproyl betaine and sodium cocoyl glutamate have NaCl present, this is not found to be persuasive as Appellant is relying on specific products to support this position in the Song Declaration.  Specifically, it is noted that the relationship between a mark or trade name and the product, service, or organization it identifies is sometimes indefinite, uncertain, and arbitrary. For example, the formula or characteristics of a product may change from time to time and yet it may 
	Appellant argues that the Examiner fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  Appellant argues there is no motivation to modify the cited references to arrive at the claimed invention.  In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As set forth in the rejection of record regarding Adamy et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look at the suggested embodiments for the composition provided by Adamy et al.  One would be motivated to do so with a reasonable expectation of success as Adamy et al. teaches that all the components can be combined in the claimed amounts to successfully formulate the composition.  Therefore, it is within the skill of an artisan to prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Appellant argues that as shown in the 1.132 Declaration of Brooke Michele Cochran (hereafter the Cochran Declaration), examples 1- 3 of Adamy that contain surfactants substantially free of sulfates, have greater than 1% salts based on the salts included with the raw materials.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the instant case, Adamy et al. specifically teaches that the composition can further include electrolytes, such as sodium chloride, from 0.5 pbw to about 5.0 pbw based on 100 pbw of the personal care composition (i.e. 0.5-5% by weight, see page 19). 
Additionally, it is noted that the Cochran Declaration fails to provide the supporting information for Mackam CBS-50G and Miranol Ultra L32 utilized for the calculations, thus making the calculations unclear.  Appellant notes that these documents have been included in the Evidence Appendix, but the literature cited after the filing of an Appeal Brief is improper since prosecution is closed and will not be considered.  Further, the two documents filed 3/15/2021 are both blank. 
Appellant argues that formulations containing levels of salt exceeding 1% form coacervate in the bottles.  However, as noted above, Adamy et al. specifically teaches that the composition can further include electrolytes, such as sodium chloride, from 0.5 pbw to about 5.0 pbw based on 100 pbw of the personal care composition (i.e. 0.5-5% In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the Declarations there is no provided data showing the formation of coacervates outside the claimed salt range.  The Declaration states that “these formulations contain levels of salt exceeding 1%, and therefore these formulas form coacervate in the bottles” (see page 2 of the Song Declaration), however no actual data is provided in support of this position.  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
Unexpected results must be commensurate in scope with the claimed invention.  As the Declaration provides no data for the compositions which do or do not form coacervates, it is not possible to determine if the results presented are commensurate in scope with the claimed invention.  Specifically it is noted that the Song Declaration states that the coacervates form in bottles, which is not a limitation recited by the instant claims, nor does the Declaration disclose the other components in the composition.
Appellant argues that there is no disclosure in Adamy which would suggest that limiting the level of inorganic salts to from about 0 to about 1% is beneficial.  However, as noted above, Adamy et al. specifically teaches that the composition can further include electrolytes, such as sodium chloride, from 0.5 pbw to about 5.0 pbw based on 100 pbw of the personal care composition (i.e. 0.5-5% by weight, see page 19) and as discussed above, Appellant has not established the criticality of the claimed range.  Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Further, In response to Appellant's argument that limiting the level of inorganic salts to from about 0 to about 1% is beneficial, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant has provided no specific arguments regarding the rejections in view of Hofrichter et al. and Zhao et al., and thus the rejections are maintained for reasons of record.
	Appellant has provided no arguments directed towards the provisional rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/156072, and thus the rejection is maintained for reasons of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611  
                                                                                                                                                                                                      
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.